 


114 HR 1432 IH: To amend the National Labor Relations Act and the Railway Labor Act to prohibit the preemption of State identity theft laws.
U.S. House of Representatives
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1432 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2015 
Mr. Carter of Georgia introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the National Labor Relations Act and the Railway Labor Act to prohibit the preemption of State identity theft laws. 
 
 
1.National Labor Relations ActThe National Labor Relations Act (29 U.S.C. 151 et seq.) is amended by adding at the end the following new section:  20.Nothing in this Act shall be construed to preempt a law of any State, Territory, or the District of Columbia that prohibits, criminalizes, or creates a civil cause of action for identity theft or the release of an individual’s personally identifiable information..
2.Railway Labor ActTitle I of the Railway Labor Act (45 U.S.C. 151 et seq.) is amended by adding at the end the following new section:  16.Conflicts with State identity theft lawsNothing in this Act shall be construed to preempt a law of any State, Territory, or the District of Columbia that prohibits, criminalizes, or creates a civil cause of action for identity theft or the release of an individual’s personally identifiable information.. 
 
